                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              $OUTHERN DIVISION

                                  NO. 7:17-CR-00035-9D

UNITED STATES OF AMERICA

                 V.


ANDRES GARZA


                      PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on April 27, 2020, and the defendant's guilty plea to offenses in violation

of 21 U.S.C. § 846, the Court finds that the property listed in Exhibit A is hereby

forfeitable pursuant to 21 U.S.C. § 853; and

       AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

therein, the United States is now entitled to entry of a Preliminary Order of

Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

subject to forfeiture, to conduct any discovery the Court considers proper in

identifying, locating, or disposing of the property, and to commence proceedings that

comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.        That based upon the plea of guilty by the defendant, the United States

is hereby authorized to seize the above-stated property, and it is hereby forfeited to


                                             1



        Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 1 of 8
the United States for disposition in accordance with the law, including destruction,

subject to the provisions of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P.

32.2(b)(3).

       2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall be final as to the defendant upon entry.

       3.      That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).     Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.      That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).




                                            2



        Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 2 of 8
SO ORDERED, this 'l..3 day of   Nov e.~ b..u.., , 2020.




                                United States District Judge




                                  3



 Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 3 of 8
                         Exhibit A
                    (Items for Forfeiture)




                              4



Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 4 of 8
1) $10,559 in U.S. Currency

2) $158,034 in U.S. Currency

3) 2008 Chevrolet Silverado, VIN: 2GCEK13M981236229

4) 2016 Harley Davidson Motorcycle, VIN: 1HD1KRM15GB606297

5) 2016 Ford F250, VIN: 1FT7W2BT2GED44572

6) 2015 Toyota Avalon, VIN: :4TBK1EB7FU160537

7) 2014 Lexus GS 350, VIN: JTHBE18L7E5043234

8) 2011 Ford F250, VIN: 1FT7W2BT7BEC84233

9) 2011 Ford Econoline Van, VIN: 1FBNE3BL1BDB12841

10) Saiga 12 shotgun, serial number: H11419121

11) Winchester SXP shotgun, serial number: lZAZYl 7285

12) Remington 11-87 shotgun, serial number: RC839911

13) Mossberg 20 gauge shotgun, serial number: Tl 751320

14) AK-47 rifle, serial number: AB-2313-80

15) Browning .270 rifle, serial number: 311ZW15439

16) Winchester model 70 rifle, serial number: G 124655

17) Thompson Center .30-06 rifle, serial number: JAA0708

18) Ruger .22 rifle, serial number 236-28501

19) Springfield XD handgun, serial number: US686129

20) Glock 43 handgun, serial number: ZEB221

21) Glock 42 handgun, serial number: AAW4104

22) Ruger LCP handgun, serial number: 371-10002


                                     5



    Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 5 of 8
23) Ruger CCP handgun, serial number: 37143831

24) FN Five-seven handgun, serial number: 386283213

25) North American Arms Provo Utah, .22 gun, serial number: E018258

26) Beretta 3032 Tomcat .32 auto, Accokeek MD, serial number DAA53643

27) Beretta Model 8040 F Cougar, serial number: 097556MC

28) Glock 22 handgun, serial number: AAHE454

29) Ruger Model 10/22, .22 camo print, serial number: 255-47116

30) Browning BL-22, .22, serial number: 03155PR126

31) DPMS Panther Arms St. Cloud MN 223-5.56, Model A-15, serial number:

   F083902

32) JC Higgins, Model 20, 12 gauge shotgun, no serial number

33) Remington Model 1100, 12 gauge Remington Arms, Ilion NY, serial number:

   M748165X

34) Browning Arms Co Morgan Utah, .270 caliber, no serial number

35) Ruger American 30-06, serial number: 690-32719

36) Remington Versa max shotgun, serial number: RTl 7662A

37) Ruger Model 10/22, .22 caliber, serial number: 250-49700

38) Remington 870 Super Mag 20-200, 12 gauge shotgun, serial number:

   AB701525A

39) Remington Model 1100, 12 gauge shotgun, serial number: 413440V

40) Mossberg 12 gauge shotgun, Model 835, serial number: UM500380

41) Remington Model 1100, 12 gauge shotgun, serial number: M474441M


                                     6



    Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 6 of 8
42) Remington 870 Magnum, 12 gauge shotgun, serial number: T497998M

43) Remington, Model 11-87, 12 gauge shotgun, serial number: PC699703

44) Remington Chesapeake, Model 1100, 12 gauge shotgun, serial number:

   DU810057

45) Remington Wingmaster, Model 870, 12 gauge shotgun, serial number:

   C817573M

46) Remington, Model 870, 12 gauge shotgun, serial number: C884698M

47) Remington 410, Model 1100, gauge shotgun, serial number: L125380H

48) Remington, Model 870, 12 gauge shotgun, serial number: WFT1132

49) Remington Wingmaster, Model 8770, 12 gauge shotgun, serial number:

   1249437V

50) Browning, Model Medallion, .22 caliber, serial number: 65411NM2M7

51) Winchester, Model 94, 30/30 rifle, serial number: LS23745

52) Mossberg shotgun, .410 caliber, serial number: P971681

53) Springfield Armory handgun, Model XD40, .40 caliber, serial number:
                            L




   US247033

54) Winchester 70-338, .22 caliber, serial number: 35CZZ03689

55) Remington Model 870 Magnum, serial number: C573171M

56) Marlin, .22 caliber, serial number: 15489402

57) Ruger 10-22, serial number: 111-32347

58) Stevens 20 gauge shotgun, serial number: P067324

59) Remington 1187, serial number: PC582803


                                     7



    Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 7 of 8
60) Colt .38 caliber revolver, Model DA38, serial number: 7 4669

61) Norinco Industries, Model SKS, 7.62 caliber rifle, serial number: D24056102

62) Romarm/Cugir, Model WASR-10, 7.62 caliber rifle, serial number: Al-18370-

   13

63) Smith and Wesson, Model SD40VE, .40 caliber pistol, serial number:

   FWN2504
                             I


64) Diamondback Firearms, Model DB15, 5.56 caliber rifle, serial number:

   DB1706206

65) CL 762 Rifle, made by Imbel SN: 56147

66) CN Romarm S/Cugir, SN BU-4571-86

67) Colt AR 15, SN: 741717

68) AK 47 Mak 90 Sportster, 7.62 x 39 caliber, SN 9477794

69) Titan .25 caliber handgun, SN ED72851

70) Beretta, .40 caliber semi-auto pistol, SN PY81780

71) Norinco Sporter semi-auto rifle, SN 9401533

72) Professional Ordinance, semi-auto rifle, SN C03786

73) Ruger .40 caliber semi-auto pistol, SN 340-37109

74) Rock Island Armory .45 semi-auto pistol, SN RIA1404664

75) Remington Genesis, SN: 14-13-03528-07

76) Shotgun Barrel, camo color with attached Thompson Center Scope Mount

77) Two shotgun barrels, black Remington Arms

78) ANY and ALL accompanying and seized ammunition.


                                      8



    Case 7:17-cr-00035-D Document 668 Filed 11/23/20 Page 8 of 8
